Citation Nr: 0422848	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  03-19 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from September 1954 to January 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of November 2002 which denied service connection for a back 
disability.  In December 2003, the veteran appeared at a 
hearing held at the RO before the undersigned Acting Veterans 
Law Judge (i.e., Travel Board hearing).  

For reasons expressed below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  


REMAND

The veteran contends that he sustained a back injury in 
service, which has caused back problems since that time.  
However, the veteran's service medical records are 
unavailable.  Where a veteran's service medical records are 
unavailable, the Board has a heightened duty to assist the 
veteran in the development of his claim.  See O'Hare v. 
Derwinski, 1 Vet.App. 365 (1991); Cuevas v. Principi, 3 
Vet.App. 542 (1992).  As a result, the Board finds there is a 
further VA duty to assist the veteran in developing evidence 
pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003). 

At his hearing before the undersigned, the veteran said he 
had been treated at the Birmingham VA Medical Center (VAMC) 
for his back condition, and that the doctor had related it to 
an old injury.  The veteran also made a vague reference to 
treatment at Orlando and Decatur VA facilities, and vaguer 
references to treatment are noted elsewhere in the claims 
file.  He also indicated that he was treated at Tuskegee 
beginning in about 1995, but neither the RO's request for 
records, nor that facility's response, includes records dated 
prior to May 1999 (except a hospital summary dated in May 
1997).  

In addition to creating a heightened duty to assist, the 
absence of service medical records also emphasizes the 
importance of obtaining evidence of the earliest available 
record of treatment for a back condition.  A private doctor, 
who the veteran states treated his back shortly after 
service, is now deceased, and the location of his records 
unknown to the veteran.  The only other treatment identified 
by the veteran has been VA treatment, and such records must 
be obtained.  To this end, the RO must obtain all available 
VA treatment records pertaining to the veteran's back, and 
the veteran must provide sufficient information to enable VA 
to locate the records.  See 38 C.F.R. § 3.159(c)(2)(i).  

In addition, the RO must ensure that all duty notify 
provisions of the law, and any additional duty to assist 
actions required as a result of the remand development, have 
been met.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).  In particular, he must be 
requested to provide any evidence in his possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1) (2003).  

Accordingly, the appeal is REMANDED to the RO, via the AMC, 
for the following action:

1.  To ensure that the duties to notify 
and assist the claimant have been 
satisfied, the RO should invite the 
veteran to submit all pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter must also clearly explain to the 
appellant that he has a full one-year 
period for response (although VA may 
decide the claim within the one year 
period).  The veteran is asked to provide 
any additional treatment records he has 
regarding his back disability.          

2.  The veteran should be asked to 
identify, to the extent he is able, the 
location (e.g., city) and approximate 
time periods of all treatment he has 
received for a back condition since his 
discharge from service.  The RO should 
undertake to obtain records of all such 
treatment identified by the veteran by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).    

3.  Regardless of whether the veteran 
responds to the above request, all 
records of his treatment for a back 
condition or complaints, from his 
discharge from service in 1957 to the 
present, should be obtained from the 
Birmingham VAMC.  All records of his 
treatment for a back condition or 
complaints from his discharge from 
service to May 1999, and from April 2002 
to the present, should be obtained from 
the Tuskegee VAMC, or Central Alabama 
Veterans Health Care System.  Negative or 
limited responses must be documented in 
the claims file (e.g., if records only go 
back to a certain date, there should be 
an explicit statement to that effect 
associated with the claims file).    

4.  In light of any evidence received, 
the RO must also review the claims file 
to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and afforded an opportunity for 
response, before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




